Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 12/23/2016.
This action is in response to amendments and/or remarks filed on 09/18/2020. In the current amendments, claims 1, 3, 5, 7, 8, 10, 12, 14, 16, 17, 19-22, and 24 have been amended, and claim 6, 9, 15, and 18 have been cancelled. Claims 1-5, 7-8, 10-14, 16-17 and 19-24 are pending and have been examined.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 22 and 24 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning).
	
Regarding claim 1, 
Colson teaches 
A computer-implemented method for tracking modeling of datasets, comprising: 

executing, via at least one node, a first exploration operation having a first configuration, the first exploration operation analyzing a dataset to generate a result ([figs 1-2]; [pars 8-15] “Client information, item information, and recommendation algorithms are stored and are accessible by a recommendation engine. The recommendation algorithms utilize the client information and the item information in different manners to identify different subsets of items recommended for a client. … adaptive machine learning is used to modify the stored client information, the stored item information and/or the stored recommendation algorithm(s), in dependence on the client feedback information, the selection feedback information and/or the coverage feedback information … the recommendation algorithm database 122-1 is adapted to store a plurality of different recommendation algorithms, each of which utilizes the client information and the item information in a different manner than the other algorithms to identify, for any particular one of the clients, a subset of the items in the item inventory that is recommended for the particular one of the clients. … Exemplary objective item attributes include: an item type (e.g., pant, skirt, dress, etc.), an item designer and/or brand, an item size, an item color, an item stock keeping unit (SKU) number, an item pattern (e.g., solid, checked, pinstripe, etc.), an item material (e.g., cotton, wool, synthetic, etc.), and/or the like. … Exemplary objective client attributes include: date of birth and/or age, height, weight, waist size, chest size, bra size, inseam length, torso length, shirt size, dress size, pant size, residential address, whether or not the client is a mother, occupation, and/or the like.”; [pars 45-47] “The computing system may include clients and servers.”; “computing system” reads on “one node”, and “recommendation” reads on “exploration operation”. In addition, “client information and the item information” read on “dataset”. Furthermore, “different subsets of items recommended for a client” read on “result”. Moreover, “item attributes”, “client attributes” and any settings/parameters/configurations for recommendation algorithms/engine read on “configuration”.),
the first configuration comprising … a list of one or more features based on the dataset and included in input for the machine learning algorithm, and a list of zero or more input parameter values for configuring the machine learning algorithm ([figs 1-2]; [pars 8-15] as cited above, and “in accordance with an embodiment the attribute modifier 162 is adapted to employ adaptive machine learning to modify, in dependence on client feedback received by the feedback interface 152, the client information stored in the client database 122-2 and/or the inventory information stored in the inventory database 122-3. In accordance with an embodiment, the algorithm modifier 172 is adapted to employ adaptive machine learning to modify, independence on selection feedback, coverage feed back and/or client feedback, recommendation algorithms stored in the recommendation algorithm database 122-1.”; [pars 16-18] “for at least some of the themes, each theme (corresponding to a recommendation algorithm) indicates a common attribute associated with items selected using the recommendation algorithm. For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches. … Preferably, new recommendation algorithms can be added to the recommendation algorithm database 122-1 without affecting and/or requiring any specific coordination with the remaining portions of the system 102. This allows new algorithms to be tested and trained as desired, and poorly performing algorithms to be removed.”; [pars 28-40] “In accordance with an embodiment, the algorithm modifier 172 can modify, in dependence on the client feedback, how one or more such metrics are calculated.”; see also [pars 19-23 and 39]; “item attributes” and “client attributes” read on “features based on the dataset and included in input for the machine learning algorithm”. In addition, “item attributes”, “client attributes” and feedback read on “input parameter values”.);

analyzing the result to yield a performance metric for evaluating the result ([figs 1-2]; [pars 8-15] as cited above; [pars 28-40] “Such metrics can be determined, using metric algorithms, in dependence on client information stored in the client database 122-2 and/or item information stored in the inventory database 122-2. In accordance with an embodiment, the algorithm modifier 172 can modify, in dependence on the client feedback, how one or more such metrics are calculated. … FIG. 4 will now be used to provide some additional details of how items can be selected for display at step 312, according to specific embodiments. In other words, FIG. 4 is used to provide some exemplary details of step 312. Referring to FIG. 4, step 402 involves calculating, for each of the sub sets (or at least some of the subsets) of items identified at step 310 (using recommendation algorithms), one or more metrics that quantify one or more aspects of the subset of items. Exemplary metrics include, but are not limited to, a metric indicative of probability of success, a metric indicative of profit, a metric indicative of similarity to previous items accepted by the one of the clients and/or a metric indicative of dissimilarity to previous items accepted by the one of the clients. Step 404 involves sorting the subsets of items (or at least some of the subsets of items) identified at step 310 (using recommendation algorithms), in dependence on results of step 402.”);

storing at least one entry in a database, the database correlating the first configuration with the performance metric ([fig 1]; [pars 8-15], [pars 16-18], [pars 28-40] as cited above; “metrics” read on “performance metric”. In addition, “item attributes”, “client attributes” and any settings/parameters/configurations for recommendation algorithms/engine read on “configuration”.); and

selecting a second configuration for a second exploration operation based on the at least one entry in the database ([fig 3]; [pars 31-32] “Still referring to FIG.3, step 308 involves selecting a client for which items are to be recommended. … Step 310 involves identifying a plurality of different subsets of the items in the item inventory that are recommended for the client (selected at step 308) by using each of two or more of the plurality of different recommendation algorithms to generate a different subset of the items in the inventory that is recommended for the client.”; [pars 8-15] as cited above; [pars 16-18] “for at least some of the themes, each theme (corresponding to a recommendation algorithm) indicates a common attribute associated with items selected using the recommendation algorithm. For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches. … Preferably, new recommendation algorithms can be added to the recommendation algorithm database 122-1 without affecting and/or requiring any specific coordination with the remaining portions of the system 102. This allows new algorithms to be tested and trained as desired, and poorly performing algorithms to be removed.”; “using each of two or more of the plurality of different recommendation algorithms” and “new recommendation algorithms can be added to the recommendation algorithm database” read on “selecting a second configuration for a second exploration operation” since different recommendation algorithms are based on another set of configurations.).

However, Colson does not teach
the first configuration comprising an identifier of a machine learning algorithm, a list of one or more features based on the dataset and included in input for the machine learning algorithm, and a list of zero or more input parameter values for configuring the machine learning algorithm.

Santos teaches 
the first configuration comprising an identifier of a machine learning algorithm ([table II] each algorithm name; [Appendix 1]; [sec IV] “We use forty algorithms which are categorized into six groups based on the ways a classifier can be constructed. These groups are Bayes (probability-based algorithms), functions (logic-based algorithms), lazy (distance-based algorithms), rule (rule-based algorithms), tree (tree-based algorithms) and a miscellaneous group. The list of algorithms is presented in Appendix 1.”), a list of one or more features based on the dataset and included in input for the machine learning ([table I] columns 2-6), and a list of zero or more input parameter values for configuring the machine learning algorithm ([sec I] “The novelty of our approach is the design of the framework which allows for a wide variety of combinations between learning algorithms, their parameters and datasets. This framework enables any users to set up the experiments easily and automatically explores the algorithm-parameter search space to find the most appropriate algorithms.”; [sec III] “A strategy is defined as a tuple of a machine learning algorithm, a set of parameters and its corresponding values.”).

Colson and Santos are all processing input signal with the machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson with the datasets, algorithms, features and parameters of Santos. Doing so would lead to enabling any users to set up the experiments easily and automatically exploring the algorithm-parameter search space to find the most appropriate algorithms (Santos, sec I).

Regarding claim 2, 
Colson and Santos teach claim 1.

Colson further teaches 
generating the input for the machine learning algorithm based on the dataset by performing, via at least one node, at least one of extracting a plurality of samples from the dataset to include in the input, wherein each sample in the plurality of samples comprises one or more values corresponding to features of the input, or calculating at least one value per sample for one or more derived features of the input ([fig 1]; [pars 8-15] “the attribute modifier 162 is adapted to employ adaptive machine learning to modify, in dependence on client feedback received by the feedback interface 152, the client information stored in the client database 122-2 and/or the inventory information stored in the inventory database 122-3. In accordance with an embodiment, the algorithm modifier 172 is adapted to employ adaptive machine learning to modify, independence on selection feedback, coverage feedback and/or client feedback, recommendation algorithms stored in the recommendation algorithm database 122-1”; [pars 16-18] “good for tall women, good for short women, good for busty women, good for women in the State of Texas, good for preppy women, good for women in their 20s, good for women in their 50s. … For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches. For another example, the common attribute associated with items selected using the theme “good for women in the State of Texas' is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that live in the State of Texas.”; “tall” and “State” read on “features of the input”. Note that “calculating at least one value per sample for one or more derived features of the input” is not considered for examination.).
Regarding claim 7, 
Colson and Santos teach claim 1.

Colson further teaches 
the selecting of the second configuration for the second exploration operation further comprises:
receiving a request to perform the second exploration operation ([fig 3]; [pars 31-32] “Still referring to FIG.3, step 308 involves selecting a client for which items are to be recommended. … Step 310 involves identifying a plurality of different subsets of the items in the item inventory that are recommended for the client (selected at step 308) by using each of two or more of the plurality of different recommendation algorithms to generate a different subset of the items in the inventory that is recommended for the client.”; “selecting a client” and “using each of two or more of the plurality of different recommendation algorithms” read on “receiving a request to perform the second exploration operation”.); and 

analyzing entries in the database to determine a suggested configuration for the second exploration operation ([fig 1]; [pars 16-18] “For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches.”; For example, “5 feet 8 inches” reads on “suggested configuration”.).
Regarding claim 8, 
Colson and Santos teach claim 7.

Colson further teaches 
the determining of the suggested configuration for the second exploration operation comprises:
querying the database to select all entries associated with a second dataset corresponding to the second exploration operation ([fig 1]; [par 10] “the attribute modifier 162 is adapted to employ adaptive machine learning to modify, in dependence on client feedback received by the feedback interface 152, the client information stored in the client database 122-2 and/or the inventory information stored in the inventory database 122-3.”; [pars 14] “In various embodiments, the recommendation engine 112 is adapt to identify a plurality of different subsets of the items in the item inventory that are recommended for any particular one of the clients by using all or some (i.e., each of two or more) of the plurality of different recommendation algorithms (stored in the recommendation algorithm database 122-1) to generate a different subset of the items in the inventory that is recommended for the particular one of the clients.”; see also [par 32]; “modify, in dependence on client feedback received by the feedback interface 152, the client information stored in the client database 122-2 and/or the inventory information stored in the inventory database” reads on “second dataset”. In addition, “using all … of the plurality of different recommendation algorithms” reads on “querying the database to select all entries” since each recommendation algorithm needs to be queried before being used.); and

analyzing the selected entries to determine configurations utilized during previously executed exploration operations that maximize or minimize one or more performance metrics ([figs 1 and 4]; [pars 16-18] “for at least some of the themes, each theme (corresponding to a recommendation algorithm) indicates a common attribute associated with items selected using the recommendation algorithm. For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches. For another example, the common attribute associated with items selected using the theme ‘good for women in the State of Texas' is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that live in the State of Texas. Recommendation algorithms can be even more specific than those exemplary algorithms discussed above, or two or more recommendation algorithms can be compounded, e.g., to identify items that are 'good for tall women in the State of Texas' or “good for preppy women in winter.”; [par 39] “For example, where only one metric is determined for each subset at step 402, the subset with the highest value of that metric can be first, the subset with the second highest value of that metric can be second, etc.”; Colson teaches a recommendation algorithm and its configurations that maximize one of performance metrics. “metric” reads on “performance metric”. In addition, for example, “5 feet 8 inches” for tall women reads on “configuration”.).

Regarding claim 19, 
Claim 19 is a computer-readable media claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Colson teaches computer-readable media and processors ([pars 43-44] “processor” and “memory”).

Regarding claim 20, 
Colson and Santos teach claim 19.
Claim 20 is a computer-readable media claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Asar et al. (US 2008/0133434 A1).

Regarding claim 3, 
Colson and Santos teach claim 1. 

Santos further teaches 
the first configuration comprises an identifier that specifies the dataset ([table I] column 1; [sec IV, A]) and ... each feature of the one or more features ([table I] columns 2-6).

Colson and Santos are all processing input signal with the machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson and Santos with the datasets and features of Santos. Doing so would lead to enabling any users to set up the experiments easily and automatically exploring the algorithm-parameter search space to find the most appropriate algorithms (Santos, sec I).

However, Colson and Santos do not teach 
a list of normalization methods corresponding to each feature of the one or more features.

Asar teaches
a list of normalization methods corresponding to each feature of the one or more features ([pars 76-85] “4.1 Normalization: Normalization is used to scale all feature and class values to similar range such as 0 to 1. This assures that not any one feature is contributing more heavily to the model this making the model less accurate. There are two different algorithms that are allowed by Equbits Fore sight: 0-1 normalization … Unit Normalization”).

Colson, Santos and Asar are all processing input signal with the machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in Asar, pars 76-85).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Asar et al. (US 2008/0133434 A1), further in view of PADMANABHAN et al. (US 2017/0185904 A1).

Regarding claim 4, 
Colson, Santos and Asar teach claim 3. 
However, Colson, Santos and Asar do not teach
the machine learning algorithm is selected from a group of algorithms including a classification algorithm, a regression algorithm, and a clustering algorithm.

PADMANABHAN teaches
the machine learning algorithm is selected from a group of algorithms including a classification algorithm, a regression algorithm, and a clustering algorithm ([figs 2-3]; [pars 72-95] “Further, once the predictive models are built, a user may desire to test the predictive models to determine how good the predictive models are, prior to deploying the predictive models in their real-time prediction platform. … As explained with reference to FIG. 1, a user may also specify the types of models that the user wants to build. Some non-limiting examples of such models may include regression models, clustering models, and classification models.”).

Colson, Santos, Asar and PADMANABHAN are all processing input signal with the machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson, Santos and Asar with the group of algorithms of PADMANABHAN. Doing so would lead to analyzing and comparing the predictive models to determine how good the predictive models are, prior to deploying the predictive models in their real-time prediction platform (PADMANABHAN, pars 72-95).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Asar et al. (US 2008/0133434 A1), further in view of Vasseur et al. (US 2014/0222730 A1).

Regarding claim 5, 
Colson, Santos and Asar teach claim 3. 

Colson further teaches 
the performance metric includes at least one of an accuracy associated with the result, a precision associated with the result, a recall associated with the result, an F1 score associated with the result, and an Area Under Curve (AUC) associated with the result  ([par 28] “Exemplary metrics that quantify aspects of a subset of items include, but are not limit to, a metric indicative of probability of successfully (for making a sale), a metric indicative of profit, a metric indicative of similarity to previous items accepted by a client, a metric indicative of dissimilarity to previous items accepted by a client and/or the like.”; “metric indicative of probability of successfully (for making a sale)” reads on “accuracy associated with the result”.).

However, Colson, Santos and Asar do not teach 
the at least one entry includes an elapsed time required to execute the first exploration operation.

Vasseur teaches 
the at least one entry includes an elapsed time required to execute the first exploration operation ([par 58] “Upon receiving the RHNSR message from the Node Ni, the OCS inspects its local database D. D is fed by feedback received from past successful completion of tasks by the set of helping nodes in the network. One of the key aspects of the techniques herein lies in the use of a Learning Machine on the OCS in order to determine the most appropriate helping node for a required task T. D is fed by each node in the network where an entry comprises the type of task that was previously performed for each node along with its characteristics: type of algorithm, running time, size of input, granularity of output required (iterations of the algorithm to run), running time, CPU usage, memory usage, etc.”; Note that Colson, Santos and Asar teach “first exploration operation”).

Colson, Santos, Asar and Vasseur are all in the same field of endeavor of processing datasets with machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson, Santos and Asar with the elapsed time of Vasseur. Doing so would lead to using an LM algorithm that takes into account past Vasseur, par 58).

Claims 10-11,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Heit (US 2013/0212584 A1).

Regarding claim 10,
Claim 10 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. 

However, Colson and Santos do not teach
a cluster including a plurality of nodes, the cluster including at least one node including a processor configured to.

Heit teaches 
a cluster including a plurality of nodes, the cluster including at least one node including a processor configured to ([fig 1]; [par 24] “The system 100 also includes a distributed file system (DFS) which stores segments of the very large dataset 102 on storage units located on the individual processing nodes A, B, C, D in the network 100.”).
	
Colson, Santos and Heit are both in the same field of endeavor of processing input signal with the database system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson and Santos with the cluster including a plurality Heit, pars 24-25).

Regarding claim 11, 
Colson, Santos and Heit teach claim 10.
Claim 11 is a system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Colson teaches processors ([pars 43-44]).

Regarding claim 16, 
Colson, Santos and Heit teach claim 10.
Claim 16 is a system claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Colson teaches processors ([pars 43-44]).

Regarding claim 17, 
Colson, Santos and Heit teach claim 16.
Claim 17 is a system claim corresponding to the method claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Heit (US 2013/0212584 A1), and further in view of Scheidler et al. (WO 2016/177437 A1).

Regarding claim 12, 
Colson, Santos and Heit teach claim 10. 

Santos further teaches 
the first configuration comprises … an identifier that specifies the dataset processed during the first exploration operation ([table I] column 1; [sec IV, A]; Note that Colson and Santos teach “first exploration operation”.).

Colson, Santos and Heit are all in the same field of endeavor of processing datasets on databases and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson, Santos and Heit with the datasets of Santos. Doing so would lead to enabling any users to set up the experiments easily and automatically exploring the algorithm-parameter search space to find the most appropriate algorithms (Santos, sec I).

However, Colson, Santos and Heit do not teach 
a timestamp that specifies when the first exploration operation was executed. 

Scheidler teaches
a timestamp that specifies when the first exploration operation was executed ([pg 92, ln 25 – pg 93, ln 14] “This example shows the possible fields in a bound algorithm configuration. [algo: logintime] relevant_columns: [‘start_timestamp’]”; Note that Colson, Santos, Heit teach “first exploration operation”.).

Santos, sec I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Heit (US 2013/0212584 A1), and further in view of Scheidler et al. (WO 2016/177437 A1), further in view of PADMANABHAN et al. (US 2017/0185904 A1).

Regarding claim 13, 
Colson, Santos, Heit and Scheidler teach claim 12. 
Claim 13 is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of Santos et al. (Flexible Algorithm Selection Framework for Large Scale Metalearning), further in view of Heit (US 2013/0212584 A1), and further in view of Scheidler et al. (WO 2016/177437 A1), further in view of Vasseur et al. (US 2014/0222730 A1).
Regarding claim 14, 

Claim 14 is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 2016/0292769 A1) in view of RAPOPORT et al. (US 2017/0019308 A1), further in view of Olden (Predicting Stocks with Machine Learning: Stacked Classifiers and other Learners Applied to the Oslo Stock Exchange).

Regarding claim 21, 
Colson and Santos teach claim 1. 
However, Colson and Santos do not teach
the machine learning algorithm is a an averaged perceptron algorithm and the input parameter values for configuring the machine learning algorithm specify a learning rate and a maximum number of iterations.

Olden teaches
the machine learning algorithm is a an averaged perceptron algorithm and the input parameter values for configuring the machine learning algorithm specify a learning rate and a maximum number of iterations ([table 5.1] 
“
    PNG
    media_image1.png
    125
    783
    media_image1.png
    Greyscale
”; also see [sec 2.3]).

Olden, sec 3.3, sec 5.2).

Regarding claim 22, 
Colson and Santos teach claim 1. 

However, Colson and Santos do not teach
the machine learning algorithm is a boosted decision tree algorithm and the input parameter values for configuring the machine learning algorithm specify a maximum number of leaves per tree, a learning rate, a number of trees, and a random number seed.

Olden teaches
the machine learning algorithm is a boosted decision tree algorithm and the input parameter values for configuring the machine learning algorithm specify a maximum number of leaves per tree, a learning rate, a number of trees, and a random number seed ([table 5.1] 
“
    PNG
    media_image2.png
    202
    889
    media_image2.png
    Greyscale
”; also see [sec 2.3]).

Olden, sec 3.3, sec 5.2).

Regarding claim 23, 
Colson and Santos teach claim 1. 

However, Colson and Santos do not teach
the machine learning algorithm is a logistic regression algorithm and the input parameter values for configuring the machine learning algorithm specify an optimization tolerance, an L1 regularization weight, an L2 regularization weight, a memory size for L-BGFS (Limited memory Broyden-Fletcher-Goldfarb-Shanno), and a random number seed.

Olden teaches
the machine learning algorithm is a logistic regression algorithm and the input parameter values for configuring the machine learning algorithm specify an optimization tolerance, an L1 regularization weight, an L2 regularization weight, a memory size for L-BGFS (Limited memory Broyden-Fletcher-Goldfarb-Shanno), and a random number seed ([table 5.2] 
“
    PNG
    media_image3.png
    178
    842
    media_image3.png
    Greyscale
”; also see [sec 2.3]).

Colson, Santos and Olden are all processing input signal with the machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson and Santos with the algorithm and input parameter values of Olden. Doing so would lead to having machine learning algorithms perform with a bigger improvement by optimizing parameters of each algorithm (Olden, sec 3.3, sec 5.2).

Regarding claim 24, 
Colson and Santos teach claim 1. 

However, Colson and Santos do not teach
the machine learning algorithm is a support vector machine algorithm and the input parameter values for configuring the machine learning algorithm specify a number of iterations, lambda, Boolean normalize features, a Boolean projection to the unit-sphere, and a random number seed.

Olden teaches
the machine learning algorithm is a support vector machine algorithm and the input parameter values for configuring the machine learning algorithm specify a number of iterations, lambda, Boolean normalize features, a Boolean projection to the unit-sphere, and a random number seed ([table 5.2] 
“
    PNG
    media_image4.png
    182
    801
    media_image4.png
    Greyscale
”; also see [sec 2.3]).

Colson, Santos and Olden are all processing input signal with the machine learning algorithms and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recommendation system of Colson and Santos with the algorithm and input parameter values of Olden. Doing so would lead to having machine learning algorithms perform with a bigger improvement by optimizing parameters of each algorithm (Olden, sec 3.3, sec 5.2).

Response to Arguments
Applicant's arguments filed on 09/18/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“These rejections are traversed as applied to amended independent claims 1 and 19 as neither Colson nor Rapoport suggests reusing the results of previous exploration operations to configure a second exploration operation as now claimed. 
Claim 1 has been amended to recite a computer-implemented method for tracking modeling of datasets, comprising: 
executing, via at least one node, a first exploration operation having a first configuration, the first exploration operation analyzing a dataset to generate a result, the first configuration comprising an identifier of a machine learning algorithm, a list of one or more features based on the dataset and included in input for the machine learning algorithm, and a list of zero or more input parameter values for configuring the machine learning algorithm; 
analyzing the result to yield a performance metric for evaluating the result; storing at least one entry in a database, the database correlating the first configuration with the performance metric; and 

Claim 19 has been amended to include corresponding features. Such features are not taught or suggested by Colson in view of Rapoport. 
For example, each of independent claims 1 and 19, as amended herein, recites "analyzing the result to yield a performance metric for evaluating the result," which is not taught or suggested by the cited references. At page 5 of the Final Rejection, the examiner acknowledged that Colson does not teach calculating performance metrics having values used for evaluating the result of an exploration operation of a dataset using a machine learning algorithm. The examiner has now cited Rapoport as teaching or suggesting such a feature. Applicant disagrees. 
Rapoport teaches the use of performance metrics for evaluating performance for servers in a distributed computer system. The monitored parameters relate to, for example, response latency, error rate, processor utilization, memory utilization, and system disk utilization (see paragraph [0032]). Such performance parameters having nothing to do with evaluating the result of an exploration operation of a dataset using a machine learning algorithm, as claimed. Applicant submits that one skilled in the art would not have considered such teachings of Rapoport for combination with the teachings of Colson to modify Colson's recommendation system, as there would have been no reason to calculate server performance metrics in the context of Colson's recommendation system to improve the analysis of performance metrics of a dataset analysis, as the examiner suggests. For this additional reason, Applicant submits that independent claims 1 and 19 are allowable over the cited art.” (Remarks, pg 10)

Examiner’s response:
The examiner respectively disagrees. 

Colson still teaches the recited limitation below since performance metrics are updated based on classification results as follows:

analyzing the result to yield a performance metric for evaluating the result ([figs 1-2]; [pars 8-15] as cited above; [pars 28-40] “Such metrics can be determined, using metric algorithms, in dependence on client information stored in the client database 122-2 and/or item information stored in the inventory database 122-2. In accordance with an embodiment, the algorithm modifier 172 can modify, in dependence on the client feedback, how one or more such metrics are calculated. … FIG. 4 will now be used to provide some additional details of how items can be selected for display at step 312, according to specific embodiments. In other words, FIG. 4 is used to provide some exemplary details of step 312. Referring to FIG. 4, step 402 involves calculating, for each of the sub sets (or at least some of the subsets) of items identified at step 310 (using recommendation algorithms), one or more metrics that quantify one or more aspects of the subset of items. Exemplary metrics include, but are not limited to, a metric indicative of probability of success, a metric indicative of profit, a metric indicative of similarity to previous items accepted by the one of the clients and/or a metric indicative of dissimilarity to previous items accepted by the one of the clients. Step 404 involves sorting the subsets of items (or at least some of the subsets of items) identified at step 310 (using recommendation algorithms), in dependence on results of step 402.”);

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Moreover, even if the teachings of Colson and Rapoport would have been considered together as suggested by the examiner, neither reference teaches or suggests "selecting a second configuration for a second exploration operation based on at least one entry in the database" where the at least one entry "correlates the first configuration with the performance metric" and the performance metric is used "for evaluating the result" of the first exploration operation in analyzing a dataset as claimed. 
The Office Action alleges, in its discussion of claim 7, that the previously presented element of "analyzing the entries in the database to determine a suggested exploration operation configuration for the second exploration operation" was taught by Colson in FIG. 1 and paragraphs [0016]-[0018]. The cited paragraphs discuss "recommendation algorithms" that have "themes," wherein the theme identifies "specific client attributes" that identify the clients for which the recommendation algorithm should be used. For example, a "good for tall women theme" identifies recommendation algorithms that produce recommendations that are good for tall women. However, since the Office Action agrees that Colson does not to teach the claimed performance metric, Colson's "recommendation algorithm database" cannot teach this element on its own. As discussed above, storing Rapoport's unrelated metrics, such as memory utilization, in Colson's database also would not yield this claim element. 
For at least these reasons, withdrawal of the rejection of amended independent claim 1 is solicited. As claims 2, 7, and 8 depend from claim 1 and incorporate the novel features of claim 1 by reference, withdrawal of the rejections of claims 2, 7, and 8 is also solicited for at least the same reasons as noted above with respect to claim 1. Also, as independent claim 19 includes the novel features of claim 1 and claim 20 depends from (Remarks, pg 11)

Examiner’s response:
The examiner respectively disagrees. 

Colson still teaches the recited limitations below since the performance metrics are calculated using algorithms and their configurations in the database, and another set of configurations are used for different algorithms as follows:

storing at least one entry in a database, the database correlating the first configuration with the performance metric ([fig 1]; [pars 8-15], [pars 16-18], [pars 28-40] as cited above; “metrics” read on “performance metric”. In addition, “item attributes”, “client attributes” and any settings/parameters/configurations for recommendation algorithms read on “configuration”.); and

selecting a second configuration for a second exploration operation based on the at least one entry in the database ([fig 3]; [pars 31-32] “Still referring to FIG.3, step 308 involves selecting a client for which items are to be recommended. … Step 310 involves identifying a plurality of different subsets of the items in the item inventory that are recommended for the client (selected at step 308) by using each of two or more of the plurality of different recommendation algorithms to generate a different subset of the items in the inventory that is recommended for the client.”; [pars 8-15] as cited above; [pars 16-18] “for at least some of the themes, each theme (corresponding to a recommendation algorithm) indicates a common attribute associated with items selected using the recommendation algorithm. For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches. … Preferably, new recommendation algorithms can be added to the recommendation algorithm database 122-1 without affecting and/or requiring any specific coordination with the remaining portions of the system 102. This allows new algorithms to be tested and trained as desired, and poorly performing algorithms to be removed.”; “using each of two or more of the plurality of different recommendation algorithms” and “new recommendation algorithms can be added to the recommendation algorithm database” read on “selecting a second configuration for a second exploration operation” since different recommendation algorithms are based on another set of configurations.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Moreover, claims 21-24 further recite examples of different machine learning algorithms and the input parameter values for configuring such machine learning algorithms. The input parameter values are the values used to configure the machine learning algorithm itself. Applicant submits that the teachings of Colson and Rapoport cannot reasonably be extended to cover values to configure the machine learning algorithm itself as recited in claims 21-24. Also, the machine learning configuration information is saved with the result of the dataset analysis enabling the results of the operation of the machine learning algorithm to be compared to the results of the operation of other machine learning algorithms having different input parameter values (Remarks, pg 15)

Examiner’s response:
The examiner respectively disagrees. 

The examiner understands that the applicant asserts “The input parameter values are the values used to configure the machine learning algorithm itself. Applicant submits that the teachings of Colson and Rapoport cannot reasonably be extended to cover values to configure the machine learning algorithm itself as recited in claims 21-24.” However, Colson and Santos definitely teach the input parameter values for configuring the machine learning algorithm itself since the input parameter values are used for configuring/modifying/training machine learning algorithms as follows:

Colson teaches
the first configuration comprising … a list of one or more features based on the dataset and included in input for the machine learning algorithm, and a list of zero or more input parameter values for configuring the machine learning algorithm ([figs 1-2]; [pars 8-15] as cited above, and “in accordance with an embodiment the attribute modifier 162 is adapted to employ adaptive machine learning to modify, in dependence on client feedback received by the feedback interface 152, the client information stored in the client database 122-2 and/or the inventory information stored in the inventory database 122-3. In accordance with an embodiment, the algorithm modifier 172 is adapted to employ adaptive machine learning to modify, independence on selection feedback, coverage feed back and/or client feedback, recommendation algorithms stored in the recommendation algorithm database 122-1.”; [pars 16-18] “for at least some of the themes, each theme (corresponding to a recommendation algorithm) indicates a common attribute associated with items selected using the recommendation algorithm. For example, the common attribute associated with items selected using the theme ‘good for tall women’ is that all the items selected using the recommendation algorithm having that theme are believed to be good for women that are at least 5 feet 8 inches. … Preferably, new recommendation algorithms can be added to the recommendation algorithm database 122-1 without affecting and/or requiring any specific coordination with the remaining portions of the system 102. This allows new algorithms to be tested and trained as desired, and poorly performing algorithms to be removed.”; [pars 28-40] “In accordance with an embodiment, the algorithm modifier 172 can modify, in dependence on the client feedback, how one or more such metrics are calculated.”; see also [pars 19-23 and 39]; “item attributes” and “client attributes” read on “features based on the dataset and included in input for the machine learning algorithm”. In addition, “item attributes”, “client attributes” and feedback read on “input parameter values”.);

Santos teaches 
the first configuration comprising an identifier of a machine learning algorithm ([table II] each algorithm name; [Appendix 1]; [sec IV] “We use forty algorithms which are categorized into six groups based on the ways a classifier can be constructed. These groups are Bayes (probability-based algorithms), functions (logic-based algorithms), lazy (distance-based algorithms), rule (rule-based algorithms), tree (tree-based algorithms) and a miscellaneous group. The list of algorithms is presented in Appendix 1.”), a list of one or more features based on the ([table I] columns 2-6), and a list of zero or more input parameter values for configuring the machine learning algorithm ([sec I] “The novelty of our approach is the design of the framework which allows for a wide variety of combinations between learning algorithms, their parameters and datasets. This framework enables any users to set up the experiments easily and automatically explores the algorithm-parameter search space to find the most appropriate algorithms.”; [sec III] “A strategy is defined as a tuple of a machine learning algorithm, a set of parameters and its corresponding values.”).

Moreover, the examiner understands that the applicant assets “the machine learning configuration information is saved with the result of the dataset analysis enabling the results of the operation of the machine learning algorithm to be compared to the results of the operation of other machine learning algorithms having different input parameter values on the same or a different dataset. Such features also are not taught by Colson and Rapoport in view of Olden and/or Sun.” However, such features are not claimed clearly and explicitly in any combination of claim 1 and one of claims 21-24.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        



/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123